HARRIS, Judge.
Benjamin Hillery appeals the trial judge’s refusal to grant his motion for judgment of acquittal and the court's imposition of costs without notice. We find that the identity of the defendant was adequately established to make a prima facie case and affirm the court’s denial of the motion for judgment of acquittal.
The State concedes that costs were imposed without notice and an opportunity to be heard.1 The costs judgment must therefore be reversed under the authority of Mays v. State, 519 So.2d 618 (Fla.1988).
AFFIRMED in part, REVERSED and REMANDED.
DANIEL, C.J., and COWART, J„ concur.

. The court imposed a $600 public defender lien (agreed to by appellant) and $100 court costs as well as $30 per month probation supervision fees.